NOTICE OF ALLOWANCE
Acknowledgements

1.	This notice of allowance addresses broadening reissue U.S. Application No. 16/211,533 (“instant application”).  Examiners find the actual filing date of the instant application is December 6, 2018. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a broadening reissue application of U.S. Patent No. 9,513,437, (“‘437 Patent”) issued December 6, 2016. The ‘437 Patent was filed on Nov. 3, 2015 as U.S. Application No. 14/931,076 (“076 Application”), titled “PHOTONIC INTEGRATED CIRCUIT INCORPORATING A BANDGAP TEMPERATURE SENSOR”.
3.	Examiners do not find any ongoing proceeding before the Office or current ongoing litigation involving the ‘437 Patent.
4.	Examiners do not find any previous reexaminations, supplemental examinations, or certificates of correction for the ‘437 Patent.
5.	Examiners find abandoned child application U.S. App. No. 15/340,161 (“’161 Application’).
6.	The ‘437 Patent issued with claims 1-16 (“Patented Claims”). The amendment filed January 8, 2021 ("JANUARY 2021 CLAIM AMENDMENTS") has been entered and new claims 17-21 have been added. Thus, claims 1-21 are pending and grouped as follows:
Claims 1-4, 6-16, and 18-21; and 
Claims 17 and 5.
Priority Claims
7.	Examiners find the instant application is claiming domestic priority under 35 U.S.C. § 120 or 35 U.S.C. § 119(e) to the ‘076 Application and U.S. App. No. 62/075,763 (“provisional application”) filed on November 5, 2014.
8.	Examiners find the instant application does not claim foreign priority.
9.	Because the figures of the instant application do not match the figures in the provisional application, the presumed effective U.S. filing date of the instant application is November 3, 2015, which is the filing date of ‘076 Application.
AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Remarks filed February 28, 2021
--Defective Declaration--
11.	The reissue declaration filed February 28, 2021 is sufficient to overcome the rejection for a defective declaration.
 --Objection to the Claim Amendment Markings--
12.	The February 5, 2021 claim amendments have overcome the objection to the claim amendments.

Allowable Subject Matter
13.	Claims 1-21 are allowed.
As to claims 1-4, 6-16, and 18-21, the prior art does not disclose or make obvious “a substrate including a dielectric layer, wherein: the optical resonator comprises a patterned semiconductor layer disposed over the dielectric layer, and the first and second p/n junctions are planar p/n junctions each comprising a p-doped region of the patterned semiconductor layer abutting an n-doped region thereof” in combination with the other limitations of the claims.
	As to claims 17 and 5, the prior art does not disclose or make obvious “at least one of the first and second p/n junctions comprises a plurality of interdigitated p and n regions” in combination with the other limitations of the claims.
CONCLUSION
14.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Andrew J. Fischer at (571) 272-6779, or the Central Reexamination Unit at (571) 272-7705.
Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/JAMES A MENEFEE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/Supervisory Patent Examiner, Art Unit 3992